



EXHIBIT 10.22




Sixth Amendment
to
CREDIT AGREEMENT
Dated as of October 25, 2013
among
SHILOH INDUSTRIES, INC.
and
SHILOH HOLDINGS NETHERLANDS B.V.,
as the Borrowers,


THE DOMESTIC SUBSIDIARIES OF SHILOH INDUSTRIES, INC.,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, Dutch Swing Line Lender and L/C
Issuer,
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
JPMorgan Chase Bank, N.A.,
as Joint Lead Arrangers and Joint Bookrunners






THE PRIVATEBANK AND TRUST COMPANY,
COMPASS BANK,
and
The Huntington National Bank,
as Co-Documentation Agents







--------------------------------------------------------------------------------






SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of October
28, 2016 (the “Amendment Closing Date”) is entered into among SHILOH INDUSTRIES,
INC., a Delaware corporation (the “Company”), SHILOH HOLDINGS NETHERLANDS B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands (the “Dutch Borrower” and together with the Company, each a
“Borrower” and collectively, the “Borrowers”), the Guarantors party hereto, the
Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender, Dutch Swing Line Lender and L/C Issuer.
RECITALS
WHEREAS, the Company, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
October 25, 2013 (as amended by that certain First Amendment to Credit Agreement
dated as of December 30, 2013, that certain Second Amendment to Credit Agreement
dated as of June 26, 2014, that certain Third Amendment to Credit Agreement
dated as of September 29, 2014, that certain Fourth Amendment to Credit
Agreement dated as of April 29, 2015, that certain Fifth Amendment to Credit
Agreement dated as of October 30, 2015, and as otherwise amended, supplemented
or modified, the “Credit Agreement”); and
WHEREAS, the Borrowers have requested that the Lenders make certain amendments
and modifications to the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Credit Agreement.
2.Amendments. The Credit Agreement is hereby amended as follows:
(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order to read as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Chinese Joint Venture” means Shiloh Sanji CastLight (Nantong) Ltd., a joint
venture domiciled in the People’s Republic of China.


“Consolidated Net Funded Indebtedness” means, as of any date of determination,
(a) Consolidated Funded Indebtedness as of such date minus (b) Unrestricted Cash
as of such date.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.





--------------------------------------------------------------------------------







“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“J/V Start-Up Date” means, (a) with respect to the Chinese Joint Venture,
October 31, 2017 (or such later date that may be reasonably agreed to by the
Administrative Agent) and (b) with respect to any other joint venture, the date
that is twelve (12) months after formation of such joint venture (or such later
date that may be reasonably agreed to by the Administrative Agent).


“Sixth Amendment Fee Letter” means that certain letter agreement dated as of
October 14, 2016, by and among the Company, Bank of America and MLPFS.


“Sixth Amendment Effective Date” means October 28, 2016.


“Unrestricted Cash” means, subject to the limitations in the definition of
Incremental Amount, Section 1.03(a) and Section 8.11(d), the aggregate amount of
unrestricted cash and Cash Equivalents of the Loan Parties, not to exceed
$5,000,000; provided, that, cash and Cash Equivalents of any Loan Party not held
in the United States shall be deemed to be “restricted” to the extent that such
cash or Cash Equivalents, as the case may be, cannot be repatriated, or adverse
tax consequences would result from the repatriation of such cash, to the
jurisdiction of organization of such Loan Party; provided, further, that, if at
any time the cash and Cash Equivalents of the Dutch Borrower exceed the Total
Revolving B Outstandings, thirty-five percent (35%) of such cash and Cash
Equivalents of the Dutch Borrower in excess of the Total Revolving B
Outstandings shall be considered to be “restricted”.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)    The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following (without duplication) to the
extent deducted in calculating such Consolidated Net Income (or, in the case of
clause (b)(xii), to the extent not already included in Consolidated Net Income),
all as determined in accordance with GAAP: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable by the Company and its Subsidiaries for such period, (iii)
consolidated depreciation and amortization expense for such period, (iv) all
non-cash charges or expenses for such period (excluding any non-cash charges or
expenses related to accounts receivable) that do not represent a cash item in
such period or any future period, (v) non-cash stock based employee compensation
expenses for such period, (vi) to the extent not capitalized, fees, costs and
expenses (including appraisal costs and fees) for such period related to the
closing of this Agreement and any amendment, consent or waiver related thereto,
(vii) unusual or non-recurring cash charges or expenses for such period, (viii)
to the extent not capitalized, fees, costs, premiums, charges or expenses for
such period in connection with any issuance or amendment of Indebtedness by the
Company or any Subsidiary permitted by Section 8.03, any issuance of Qualified
Capital Stock of the Company or any Subsidiary, any Permitted Acquisition, any
Investment permitted by Section 8.02 or any Disposition permitted by Section
8.05, (ix) cash restructuring, transition and business





--------------------------------------------------------------------------------





optimization fees, costs and expenses (including, without limitation, costs
associated with exit or disposal activities, employee retention, severance and
termination benefits, costs to open, close, integrate or consolidate facilities,
costs to relocate employees, executive search and recruiting, costs to terminate
contracts and other similar costs) for such period, (x) non-recurring cash
charges or expenses related to production materials for such period, including
pricing and scrap recovery below $225.00 per gross ton; provided, that, the
aggregate amount of all such non-recurring cash charges and expenses added back
pursuant to this clause (b)(x) shall not exceed $3,500,000 during the term of
this Agreement, (xi) net losses from discontinued operations for such period,
(xii) the amount of net “run rate” cost savings, operating expense reductions
and synergies for such period projected by the Company in good faith to be
realized as a result of specified actions which have been taken, which are
committed to be taken or which are expected to be taken in connection with
Acquisitions, divestitures, other specified transactions, restructurings, cost
savings initiatives and other initiatives, in each case, after July 31, 2016,
net of the amount of actual benefits realized during such period from such
actions; provided, that, (A) in the Compliance Certificate required to be
delivered pursuant to Section 7.02 for such period, the Company shall certify
that such cost savings, operating expense reductions and synergies (x) are
reasonably anticipated to be realized within twelve (12) months after the
consummation of the Acquisition, divestiture, specified transaction,
restructuring, cost saving initiative or other initiative which is expected to
result in such cost savings, operating expense reductions or synergies and (y)
are factually supportable as determined in good faith by the Company, (B) no
cost savings, operating expense reductions or synergies shall be added pursuant
to this clause (b)(xii) to the extent duplicative of any amounts otherwise added
to, or included in, Consolidated Net Income, whether through a pro forma
adjustment or otherwise, for such period, and (C) projected amounts (that are
not yet realized) may no longer be added in calculating Consolidated EBITDA
pursuant to this clause (b)(xii) to the extent occurring more than four (4) full
fiscal quarters after the specified action taken in order to realize such
projected cost savings, operating expense reductions or synergies, (xiii) solely
until, with respect to any joint venture, the J/V Start-Up Date for such joint
venture, to the extent not capitalized, fees, costs, charges or expenses for
such period in connection with start-up operations for joint ventures to the
extent such fees, costs, charges or expenses are paid with amounts contributed
by the Company’s joint venture partner with respect to such joint venture and
(xiv) any non-cash losses attributable to the mark-to-market movement in the
valuation of Swap Contracts, minus (c) the following (without duplication) to
the extent included in calculating such Consolidated Net Income, all as
determined in accordance with GAAP, (i) all non-cash income or gains for such
period, (ii) net income or gains from discontinued operations for such period,
(iii) all federal, state, local and foreign income tax credits of the Company
and its Subsidiaries during such period and (iv) any non-cash gains attributable
to the mark-to-market movement in the valuation of Swap Contracts.
Notwithstanding the foregoing, it is understood and agreed that the aggregate
amount added back (or, for the avoidance of doubt, in the case of clause
(b)(xii), added) pursuant to clauses (b)(vii), (b)(ix), (b)(xii) and (b)(xiii)
for any period shall not exceed fifteen percent (15%) of Consolidated EBITDA for
such period prior to giving effect to all such add-backs (or, for the avoidance
of doubt, in the case of clause (b)(xii), additions) for such period.
Notwithstanding anything to the contrary set forth in this definition, subject
to Section 1.03(c), “Consolidated EBITDA” for (x) the fiscal quarter ended
January 31, 2016, shall be equal to $9,102,393, (y) for the fiscal quarter ended
April 30, 2016, shall be equal to $20,573,223, and (z) for the fiscal quarter
ended July 31, 2016, shall be equal to $17,784,954.


(c)    Clause (a)(ii) in the definition of “Consolidated Fixed Charge Coverage
Ratio” in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:


(ii) Consolidated Capital Expenditures for such period (excluding any
Consolidated Capital Expenditures (x) to the extent funded with the proceeds of
(A) Qualified Subordinated Debt or (B) Qualified Capital Stock of the Company
and (y) made in connection with joint ventures (that are, for the avoidance of
doubt, Subsidiaries) prior to, with respect to any joint venture, the J/V
Start-Up Date for such joint venture to the extent (A) contributed to such joint
venture by the Company’s joint venture





--------------------------------------------------------------------------------





partner with respect to such joint venture or (B) funded by Indebtedness
borrowed locally by such joint venture) minus


(d)    Clause (a) in the definition of “Consolidated Leverage Ratio” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:


(a) Consolidated Net Funded Indebtedness as of such date to


(e)    Clause (d) in the definition of “Defaulting Lender” in Section 1.01 of
the Credit Agreement is hereby amended by deleting the “or” immediately before
clause (d)(ii) and adding a new clause (d)(iii) to read as follows:
or (iii) become the subject of a Bail-In Action;


(f)    Sub-clause (y) in clause (g) of the definition of “Disposition” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:
(y) the aggregate amount of all such sales of accounts receivable pursuant to
this clause (g) shall not exceed $30,000,000 in any fiscal year of the Company
(g)    The definition of “Disposition” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the “ and” immediately before clause (m) with “,”
and adding new clauses (n) and (o) in the appropriate alphabetical order to read
as follows:
(n) the sale, transfer, license, lease or other disposition of assets after the
Sixth Amendment Effective Date (but on or prior to the date that is eighteen
(18) months after the Sixth Amendment Effective Date) in connection with
business optimization initiatives; provided, that, the aggregate amount of all
such sales, transfers, licenses, leases or other dispositions shall not exceed
$25,000,000, and (o) the sale or other disposition of the Equity Interests of,
or any assets or other property of, the Chinese Joint Venture, in each case to
the extent that the proceeds of such sale or disposition are applied to the
purchase price of Eligible Assets within three hundred and sixty-five (365) days
of such sale or disposition (or such later date that may be reasonably agreed to
by the Administrative Agent).


(h)    The proviso in the definition of “Disqualified Capital Stock” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:
provided, that, if such Equity Interests are issued pursuant to a plan for the
benefit of employees or other service providers of the Company or any
Subsidiary, such Equity Interests shall not constitute Disqualified Capital
Stock solely because they may be required to be repurchased by the Company or a
Subsidiary in order to satisfy applicable statutory or regulatory obligations or
in connection with such employee’s or other service provider’s termination,
death or disability.
(i)    The phrase “arranged by federal funds brokers on such day” is hereby
deleted from the definition of “Federal Funds Rate” in Section 1.01 of the
Credit Agreement.
(j)    The definition of “Incremental Amount” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Incremental Amount” means TWENTY-FIVE MILLION DOLLARS ($25,000,000); provided,
that, if upon giving Pro Forma Effect to any increase in the Aggregate Revolving
A Commitments pursuant to Section 2.02(f) (and assuming for purposes of such
calculation that such increase is fully drawn) the Consolidated Leverage Ratio
would be less than 3.00 to 1.0 as of the most recent fiscal quarter end for
which the Company was required to deliver financial statements pursuant to
Section 7.01(a)(i) or (b) (it being understood and agreed that for purposes of
calculating such





--------------------------------------------------------------------------------





Consolidated Leverage Ratio, the proceeds of such increase (whether actually
drawn or assumed to be drawn) in the Aggregate Revolving A Commitments shall not
qualify as Unrestricted Cash for purposes of clause (b) of the definition of
Consolidated Net Funded Indebtedness), the “Incremental Amount” shall instead be
ONE HUNDRED MILLION DOLLARS ($100,000,000).
(k)    The definition of “Joint Lead Arrangers” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Joint Lead Arrangers” means MLPFS and JPMorgan Chase Bank, N.A., in their
respective capacities as joint lead arrangers and joint book managers.
(l)    The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Third Amendment Effective Date Disclosure Letter, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, each Auto Borrow Agreement, each
Collateral Document, the Fee Letter, the Fifth Amendment Agreement, the Fifth
Amendment Fee Letter, the Sixth Amendment Fee Letter, each Qualified
Subordinated Debt Subordination Agreement and any other agreement or document
specifically designated as a “Loan Document” (but specifically excluding Secured
Swap Agreements, Secured Treasury Management Agreements and Foreign Currency
Agreements).


(m)    The definition of “MLPFS” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and joint book manager.
(n)    The following sentence is hereby added to the end of Section 1.03(a) of
the Credit Agreement:
Notwithstanding anything contained herein to the contrary, with respect to
determining the permissibility of the incurrence of any Indebtedness, the
proceeds thereof shall not be counted as Unrestricted Cash for the purposes of
clause (b) of the definition of Consolidated Net Funded Indebtedness.
(o)    The phrase “No reallocation hereunder” in Section 2.15(a)(iv) of the
Credit Agreement is hereby amended to read “Subject to Section 11.21, no
reallocation hereunder”.
(p)    A new Section 6.25 is hereby added to the Credit Agreement to read as
follows:
6.25    No EEA Financial Institution.
No Loan Party is an EEA Financial Institution.
(q)    Section 8.01(q) of the Credit Agreement is hereby amended to read as
follows:
(q)    Liens solely on equipment of the Company and its Subsidiaries (and not,
for the avoidance of doubt, extending to any other property or asset of the
Company or any Subsidiary) securing Indebtedness permitted under Section
8.03(j); provided, that, (i) such Liens do not at any time encumber any property
other than the equipment (and proceeds thereof) financed by such





--------------------------------------------------------------------------------





Indebtedness and (ii) such Liens attach to such equipment concurrently with or
within ninety (90) days after the acquisition thereof;
(r)    Section 8.03(j) of the Credit Agreement is hereby amended to read as
follows:    
(j)    Indebtedness incurred by the Company or any of its Subsidiaries pursuant
to government loan programs (including, for the avoidance of doubt, the Advanced
Technology Vehicles Manufacturing (ATVM) Loan Program provided by the U.S.
Department of Energy) to finance the purchase of equipment, and renewals,
refinancings and extensions thereof, provided, that, (i) the total of all such
Indebtedness for all such Persons taken together shall not exceed an aggregate
principal amount of $20,000,000 at any one time outstanding; (ii) the
Administrative Agent shall have received the definitive documentation for the
applicable government loan program pursuant to which such Indebtedness is
incurred, certified as true and complete by a Responsible Officer of the Company
and otherwise in form and substance satisfactory to the Administrative Agent;
(iii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing
plus the aggregate amount of any unpaid and accrued interest thereon and any
fees or premiums relating thereto; and (iv) such Indebtedness shall in no event,
for the avoidance of doubt, be considered “Permitted Government Revenue Bond
Indebtedness” for purposes of this Agreement or any other Loan Document;
(s)    Section 8.03 of the Credit Agreement is hereby amended by replacing “;
and” at the end of clause (m) with “;”, replacing the “.” at the end of clause
(n) with “; and” and adding a new clause (o) to read as follows:
(o)    unsecured Indebtedness of the Company and its Subsidiaries in an
aggregate principal amount at any one time outstanding for all such Persons
taken together not to exceed $20,000,000.
(t)    Section 8.05(f) of the Credit Agreement is hereby amended to read as
follows:
and (f) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Company and its Subsidiaries in all such transactions
occurring during any fiscal year of the Company shall not exceed $5,000,000.
(u)    Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than the ratio set
forth below corresponding to such fiscal quarter:


Calendar Year
January 31
April 30
July 31
October 31
2015
N/A
4.00 to 1.0
4.00 to 1.0
5.00 to 1.0
2016
5.00 to 1.0
5.00 to 1.0
4.75 to 1.0
4.25 to 1.0
2017
4.25 to 1.0
4.25 to 1.0
4.00 to 1.0
4.00 to 1.0
2018
3.75 to 1.0
3.75 to 1.0
3.75 to 1.0
3.50 to 1.0
2019
3.25 to 1.0
3.25 to 1.0
3.00 to 1.0
N/A



(v)    Section 8.11(c) of the Credit Agreement is hereby amended to read as
follows:
(c)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than the ratio set forth below corresponding to such fiscal quarter:







--------------------------------------------------------------------------------





Calendar Year
January 31
April 30
July 31
October 31
2015
N/A
1.00 to 1.0
1.00 to 1.0
1.00 to 1.0
2016
1.00 to 1.0
1.00 to 1.0
1.00 to 1.0
1.00 to 1.0
2017
1.00 to 1.0
1.00 to 1.0
1.25 to 1.0
1.25 to 1.0
2018
1.25 to 1.0
1.25 to 1.0
1.25 to 1.0
1.25 to 1.0
2019
1.25 to 1.0
1.25 to 1.0
1.25 to 1.0
N/A



(w)    Clauses (i) and (ii) of the paragraph prior to the proviso of Section
8.11(d) of the Credit Agreement are hereby amended to read as follows:
(i) Consolidated EBITDA for the fiscal quarter ending at the end of such period
shall be increased by the Cure Amount, and such increase shall be effective for
all periods that include such fiscal quarter and (ii) if, after giving effect to
the foregoing recalculations (but not counting any Cure Amount as Unrestricted
Cash for purposes of clause (b) of the definition of Consolidated Net Funded
Indebtedness when calculating compliance with the financial covenants set forth
in Sections 8.11(a), (b) and (c), the Loan Parties shall then be in compliance
with the requirements of the financial covenants set forth in Sections 8.11(a),
(b) and (c), the Loan Parties shall be deemed to have satisfied the requirements
thereof as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default thereof which had occurred shall be deemed cured as of such
date for all purposes of this Agreement; provided, that:
(x)    Section 8.15 of the Credit Agreement is hereby amended to read as
follows:
8.15    Sale Leasebacks.
Enter into any Sale and Leaseback Transaction except (a) pursuant to a
transaction described in clause (l) of the definition of “Disposition” and
permitted by Section 8.05 or (b) for Sale and Leaseback Transactions in an
aggregate amount not to exceed $2,500,000 after the Sixth Amendment Effective
Date.
(y)    The penultimate sentence of Section 10.06(a) of the Credit Agreement is
hereby amended to read as follows:
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above, provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender.
(z)    The final sentence of Section 10.06(c) of the Credit Agreement is hereby
amended to read as follows:
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any





--------------------------------------------------------------------------------





collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(aa)    A new Section 11.21 is added to the Credit Agreement to read as follows:
11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(bb)    Exhibit E to the Credit Agreement is hereby amended to read as provided
on Exhibit E attached hereto.
3.    Release. As a material part of the consideration for Administrative Agent
and the Lenders entering into this Agreement, the Loan Parties agree as follows
(the “Release Provision”):


(a)    By their signatures below, the Borrowers and the other Loan Parties
hereby agree that the Administrative Agent and each of the Lenders, and each of
their respective Affiliates, officers, managers, directors, agents, attorneys,
representatives and employees, and their respective predecessors, successors and
assigns (hereinafter all of the above collectively referred to as the “Bank
Group”), are irrevocably and unconditionally released, discharged and acquitted
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.


(b)    Each Loan Party hereby acknowledges, represents and warrants to the Bank
Group that:


(i)    such Loan Party has read and understands the effect of the Release
Provision. Such Loan Party has had the assistance of independent counsel of its
own choice, or has had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of the Release Provision;
and if counsel was retained, counsel for such Loan Party has read and considered
the Release Provision and advised such Loan Party with respect to the same.
Before execution of this Agreement, such Loan Party has had adequate opportunity
to make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.







--------------------------------------------------------------------------------





(ii)    such Loan Party is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Such Loan Party
acknowledges that the Bank Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.


(iii)    such Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.


(iv)    such Loan Party is the sole owner of the claims released by the Release
Provision, and such Loan Party has not heretofore conveyed or assigned any
interest in any such claims to any other Person.


(c)    Such Loan Party understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent and the Lenders to
enter into this Agreement.
4.    Conditions Precedent. This Agreement shall become effective upon
satisfaction of the following conditions precedent:
(a)Agreement. Receipt by the Administrative Agent of counterparts of this
Agreement executed by the Borrowers, the Guarantors and the Required Lenders.
(b)Incumbency Certificates. Receipt by the Administrative Agent of such
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the transactions contemplated hereby, each of
which shall be originals, certified copies or facsimiles (followed promptly by
originals), in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel.
(c)Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and the
Lenders of any fees required to be paid on or before the Amendment Closing Date.
(d)Expense Reimbursement/Attorney Costs. The Administrative Agent, the Joint
Lead Arrangers and the Lenders shall have been reimbursed for all reasonable and
documented out-of-pocket expenses owing to the Administrative Agent, the Joint
Lead Arrangers, the Lenders and their counsel (including, for the avoidance of
doubt, all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to the Amendment Closing
Date).
(e)Additional Information. Receipt by the Administrative Agent and the Lenders
of such additional information and materials which the Administrative Agent
and/or any Lender shall reasonably request or require.
5.    Miscellaneous.
(a)    Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the L/C
Issuers, the Swing Line Lender, the Dutch Swing Line Lender or the Lenders under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which, as amended, supplemented or otherwise modified hereby, are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Agreement shall constitute a Loan Document. The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment to the Credit
Agreement made under and in accordance with the terms of Section 11.01 of the
Credit Agreement.
(b)    Each Guarantor party hereto (i) hereby acknowledges and consents to all
of the terms and conditions of this Agreement, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that





--------------------------------------------------------------------------------





this Agreement and all documents executed in connection herewith do not operate
to reduce or discharge its obligations under the Credit Agreement or the other
Loan Documents.
(c)    The Borrowers and the Guarantors party hereto hereby represent and
warrant as follows:
(i)Each of the Loan Parties has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.
(ii)This Agreement has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement, other than (A) those that
have already been obtained and are in full force and effect and (B) those
approvals, consents, exemptions, authorizations, actions, notices or filings, to
the extent that the failure to obtain the same could not reasonably be expected
to have a Material Adverse Effect.
(d)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (or, if any such representation or warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) as of the date hereof with the same effect as if made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date, in which case they shall be true and correct
in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects) as of such earlier date and (ii) no event has occurred
and is continuing which constitutes a Default or an Event of Default.
(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof.


(f)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
[Signature pages follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:
SHILOH INDUSTRIES, INC.,

a Delaware corporation
By:
/s/ W. Jay Potter
Name:
W. Jay Potter
Title:
Senior Vice President and Chief Financial Officer

SHILOH HOLDINGS NETHERLANDS B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands


                        
By:
/s/ Kenton Bednarz
Name:
Kenton Bednarz
Title:
Director B

            
and
                        
By:
/s/ H.L. Jewitt
Name:
H.L. Jewitt
Title:
Director A







GUARANTORS:                SHILOH CORPORATION,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer







GREENFIELD DIE & MANUFACTURING CORP.,
a Michigan corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer


















--------------------------------------------------------------------------------





JEFFERSON BLANKING INC.,
a Georgia corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





SHILOH AUTOMOTIVE, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





SHILOH INDUSTRIES, INC. DICKSON
MANUFACTURING DIVISION,
a Tennessee corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    


LIVERPOOL COIL PROCESSING, INCORPORATED,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    




MEDINA BLANKING, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    





















--------------------------------------------------------------------------------





THE SECTIONAL DIE COMPANY,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    


SECTIONAL STAMPING, INC.,
an Ohio corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





SHILOH DIE CAST LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    


ALBANY-CHICAGO COMPANY LLC,
a Wisconsin limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





SHILOH DIE CAST MIDWEST LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





SHILOH HOLDINGS INTERNATIONAL, INC.,
a Michigan corporation


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer










--------------------------------------------------------------------------------





FMS MAGNUM HOLDINGS LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer

    


SHILOH MANUFACTURING LLC,
a Michigan limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer





SHILOH MANUFACTURING HOLDINGS LLC,
an Ohio limited liability company


                        
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Vice President of Finance and Treasurer














--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.

as Administrative Agent


        
By:
/s/ Angela Larkin
Name:
Angela Larkin
Title:
Assistant Vice President








--------------------------------------------------------------------------------






LENDER:
BANK OF AMERICA, N.A.

as a Lender, Swing Line Lender: Dutch Swing Line Lender
and L/C Issuer
By:
/s/ Michael E. Miller
Name:
Michael E. Miller
Title:
Vice President



JPMORGAN CHASE BANK, N.A.,
as a Lender
By:
/s/ Dana J. Moran
Name:
Dana J. Moran
Title:
Executive Director



CITIZENS BANK, N.A.,
as a Lender
By:
/s/ Diane Mullan-Cromwell
Name:
Diane Mullan-Cromwell
Title:
Senior Vice President



THE PRIVATE BANK AND TRUST COMPANY,
as a Lender
By:
/s/ Robert Cheffins
Name:
Robert Cheffins
Title:
Officer





ASSOCIATED BANK, N.A.,
as a Lender
By:
/s/ Viktor R. Gottlieb
Name:
Viktor R. Gottlieb
Title:
Vice President



COMPASS BANK,
as a Lender
By:
/s/ Peter Lewin
Name:
Peter Lewin
Title:
Senior Vice President



THE HUNTINGTON NATIONAL BANK,
as a Lender
By:
/s/ Brian H. Gallagher
Name:
Brian H. Gallagher
Title:
Senior Vice President














--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
as a Lender
                        
By:
/s/ Marc Evans
Name:
Marc Evans
Title:
Vice President








--------------------------------------------------------------------------------






FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ___________, 20__


To:    Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of October 25, 2013 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Shiloh
Industries, Inc., a Delaware corporation (the “Company”), Shiloh Holdings
Netherlands B.V., a besloten vennootschap organized under the laws of the
Netherlands, the Guarantors, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender, Dutch Swing
Line Lender and L/C Issuer. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Company, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:


[Use following paragraph 1 for fiscal year‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the fiscal year‑end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Company and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year‑end audit adjustments and
the absence of footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Company and its
Subsidiaries during the accounting period covered by the attached financial
statements.


3.    The financial covenant analyses, the calculation of the Consolidated
Leverage Ratio, the Consolidated Interest Coverage Ratio, the Consolidated Fixed
Charge Coverage Ratio and Consolidated Capital Expenditures and the other
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.


4.    Attached hereto as Schedule 3 is the written summary of material changes
in GAAP, if any, pursuant to Section 1.03(b) of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 20__.
SHILOH INDUSTRIES, INC.,
a Delaware corporation


By:                    
Name:
Title:







--------------------------------------------------------------------------------






Schedule 2
to Compliance Certificate


For the fiscal quarter/fiscal year ended ______________, 20__ (the “Statement
Date”)


1.    Consolidated Leverage Ratio


(a)    Consolidated Funded Indebtedness as of the Statement Date:
        $        


all obligations, whether current or long-term, for borrowed money (including the
Obligations) and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments (excluding any Qualified
Subordinated Debt)
$
all purchase money Indebtedness
$
the principal portion of all obligations under conditional sale or other title
retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of business)
$
all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (but only to the extent of drawn but unreimbursed amounts)
$
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days after the date on
which such trade account payable was created), including, without limitation,
any Earn Out Obligations
$
the Attributable Indebtedness of Capital Leases, Securitization Transactions and
Synthetic Leases
$
all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends
$
all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed
$
all Guarantees with respect to Funded Indebtedness of the types specified in
items (a)(i) through (a)(viii) above of another Person
$
all Funded Indebtedness of the types referred to in items (a)(i) through (a)(ix)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person
$
Consolidated Funded Indebtedness
[(a)(i) + (a)(ii) + (a)(iii) + (a)(iv) + (a)(v) + (a)(vi) + (a)(vii) + (a)(viii)
+ (a)(ix) + (a)(x)]
$

(b)Unrestricted Cash as of the Statement Date:$


(c)    Consolidated EBITDA for the period of the four fiscal quarters





--------------------------------------------------------------------------------





ending on the Statement Date:                        $        


Consolidated Net Income for such period
The following (without duplication) to the extent deducted in calculating such
Consolidated Net Income (or, in the case of item (c)(xiii), to the extent not
already included in Consolidated Net Income), all as determined in accordance
with GAAP:
$
Consolidated Interest Charges for such period
$
the provision for federal, state, local and foreign income taxes payable by the
Company and its Subsidiaries for such period
$
consolidated depreciation and amortization expense for such period
$
all non-cash charges or expenses for such period (excluding any non-cash charges
or expenses related to accounts receivable) that do not represent a cash item in
such period or any future period
$
non-cash stock based employee compensation expenses for such period
$
to the extent not capitalized, fees, costs and expenses (including appraisal
costs and fees) for such period related to the closing of the Credit Agreement
and any amendment, consent or waiver related thereto
$
unusual or non-recurring cash charges or expenses for such period
$
to the extent not capitalized, fees, costs, premiums, charges or expenses for
such period in connection with any issuance or amendment of Indebtedness by the
Company or any Subsidiary permitted by Section 8.03 of the Credit Agreement, any
issuance of Qualified Capital Stock of the Company or any Subsidiary, any
Permitted Acquisition, any Investment permitted by Section 8.02 of the Credit
Agreement or any Disposition permitted by Section 8.05 of the Credit Agreement
$
cash restructuring, transition and business optimization fees, costs and
expenses (including, without limitation, costs associated with exit or disposal
activities, employee retention, severance and termination benefits, costs to
open, close, integrate or consolidate facilities, costs to relocate employees,
executive search and recruiting, costs to terminate contracts and other similar
costs) for such period
$
non-recurring cash charges or expenses related to production materials for such
period, including pricing and scrap recovery below $225.00 per gross ton;
provided, that, the aggregate amount of all such non-recurring cash charges and
expenses added back pursuant to this item (c)(xi) shall not exceed $3,500,000
during the term of the Credit Agreement
$
net losses from discontinued operations for such period
$






--------------------------------------------------------------------------------





the amount of net “run rate” cost savings, operating expense reductions and
synergies for such period projected by the Company in good faith to be realized
as a result of specified actions which have been taken, which are committed to
be taken or which are expected to be taken in connection with Acquisitions,
divestitures, other specified transactions, restructurings, cost savings
initiatives and other initiatives, in each case, after July 31, 2016, net of the
amount of actual benefits realized during such period from such actions;
provided, that, (A) in the Compliance Certificate required to be delivered
pursuant to Section 7.02 of the Credit Agreement for such period, the Company
shall certify that such cost savings, operating expense reductions and synergies
(x) are reasonably anticipated to be realized within twelve (12) months after
the consummation of the Acquisition, divestiture, specified transaction,
restructuring, cost saving initiative or other initiative which is expected to
result in such cost savings, operating expense reductions or synergies and (y)
are factually supportable as determined in good faith by the Company, (B) no
cost savings, operating expense reductions or synergies shall be added pursuant
to this item (c)(xiii) to the extent duplicative of any amounts otherwise added
to, or included in, Consolidated Net Income, whether through a pro forma
adjustment or otherwise, for such period, and (C) projected amounts (that are
not yet realized) may no longer be added in calculating Consolidated EBITDA
pursuant to this item (c)(xiii) to the extent occurring more than four (4) full
fiscal quarters after the specified action taken in order to realize such
projected cost savings, operating expense reductions or synergies
$
solely until, with respect to any joint venture, the J/V Start-Up Date for such
joint venture, to the extent not capitalized, fees, costs, charges or expenses
for such period in connection with start-up operations for joint ventures to the
extent such fees, costs, charges or expenses are paid with amounts contributed
by the Company’s joint venture partner with respect to such joint venture
$
any non-cash losses attributable to the mark-to-market movement in the valuation
of Swap Contracts
The following (without duplication) to the extent included in calculating such
Consolidated Net Income, all as determined in accordance with GAAP:
$
all non-cash income or gains for such period
$
net income or gains from discontinued operations for such period
$
all federal, state, local and foreign income tax credits of the Company and its
Subsidiaries during such period
$
any non-cash gains attributable to the mark-to-market movement in the valuation
of Swap Contracts
$
Consolidated EBITDA for the period of the four fiscal quarters ending on the
Statement Date
[(b)(i) + (b)(ii) + (b)(iii) + (b)(iv) + (b)(v) + (b)(vi) + (b)(vii) + (b)(viii)
+ (b)(ix) + (b)(x) + (b)(xi) + (b)(xii) + (b)(xiii) + (b)(xiv) + (b)(xv) -
(b)(xvi) - (b)(xvii) - (b)(xviii) - (b)(xix)] Subject to Section 1.03(c) of the
Credit Agreement, Consolidated EBITDA for (x) the fiscal quarter ended January
31, 2016, shall be equal to $9,102,393, (y) for the fiscal quarter ended April
30, 2016, shall be equal to $20,573,223, and (z) for the fiscal quarter ended
July 31, 2016, shall be equal to $17,784,954.
$

(c)Consolidated Leverage Ratio





--------------------------------------------------------------------------------





[((a)(xi) - (b))/(c)(xx)]                                :1.0


2.    Consolidated Interest Coverage Ratio


(a)    Consolidated EBITDA for the period of the four fiscal quarters
ending on the Statement Date (1)(c)(xx) above)                $____________


(b)    the cash portion of Consolidated Interest Charges for the
period of the four fiscal quarters ending on the Statement
Date        $____________


(c)    Consolidated Interest Coverage Ratio    
[(a)/(b)]                                        :1.0


3.    Consolidated Fixed Charge Coverage Ratio


(a)    Consolidated EBITDA for the period of the four fiscal quarters
ending on the Statement Date (1)(c)(xx) above)                $____________


(b)    Consolidated Capital Expenditures for such period (excluding
any Consolidated Capital Expenditures (x) to the extent funded
with the proceeds of (A) Qualified Subordinated Debt or (B)
Qualified Capital Stock of the Company and (y) made in
connection with joint ventures (that are, for the avoidance of
doubt, Subsidiaries) prior to, with respect to any joint venture,
the J/V Start-Up Date for such joint venture to the extent (A)
contributed to such joint venture by the Company’s joint venture
partner with respect to such joint venture or (B) funded by
Indebtedness borrowed locally by such joint venture)            $____________


(c)    Consolidated Cash Taxes for such period                $____________


(d)    Consolidated Scheduled Funded Debt Payments for the
period of the four fiscal quarters ending on the Statement
Date        $____________


(e)    the cash portion of Consolidated Interest Charges for the
period of the four fiscal quarters ending on the Statement
Date        $____________


(f)    Consolidated Fixed Charge Coverage Ratio    
[((a) - (b) - (c))/((d) + (e))]                            :1.0


4.    Consolidated Capital Expenditures


(a)    Consolidated Capital Expenditures for the relevant period
ending on the Statement Date                         $____________









